Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146977                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146977
                                                                   COA: 307373
                                                                   Wayne CC: 11-004260-FH
  SHABUL MIAH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2013
           t0918
                                                                              Clerk